Title: The Committee for Foreign Affairs to the American Commissioners, 1 November 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
York Town Pensylvania1 Novemr. 1777
This will be delivered to you by Colo. Ewing of Baltimore in Maryland, who goes to France on affairs of commerce, and whom we recommend to your civilities as a Gentleman of worth, who has in arms contended for the liberty of America. We are &ca. Signed
R. H. LeeJ. Lovell
To the Honble. B. Franklin, S. Deane, & A. Lee Esqrs.
